Exhibit 10.1

MICROBOT MEDICAL LTD.

5 HAMADA ST.

YOKNEAM 2069204 ISRAEL

November 18, 2016

Alpha Capital Anstalt

Lettstrasse 32

Vaduz, Liechtenstein 9490

Gentlemen:

Reference is made to that Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”), made and entered into as of August 15, 2016 by and among
StemCells, Inc., a Delaware corporation (“Parent”), C&RD Israel Ltd., an Israeli
corporation and wholly-owned subsidiary of Parent, and Microbot Medical Ltd., a
company organized under the laws of the State of Israel (the “Company”).
Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings ascribed to those terms in the Merger Agreement.

1. The Merger Agreement, among other things, provided for a closing condition
(the “Closing Condition”) that the Company shall raise $4.0 million in equity
(the “Private Placement”).

2. Pursuant to a letter agreement dated August 15, 2015, by and between the
Company and Alpha Capital Anstalt (“Alpha” or “you”), among other things, Alpha
agreed to fund the Private Placement at or prior to Closing.

3. The Company and Alpha have agreed to not consummate the Private Placement at
or prior to Closing, in part due to the expected net proceeds from the
post-Closing sale of certain intellectual property and related assets of Parent
(the “Asset Sale”), and have further agreed to delay the consummation of the
Private Placement until subsequent to the Closing, as hereinafter set forth.

4. Parent and the Company have agreed to waive the Closing Condition in reliance
of the terms and conditions set forth in this Agreement.

5. Alpha agrees, by countersigning below, on or prior to December 31, 2016 (the
“Funding Deadline”), to fund the Private Placement (i.e., proceeds of $4.0
million), at a pre-money valuation of US$34 million, provided, however, that in
the event the Company receives cash proceeds from the Asset Sale prior to the
Funding Deadline (the “Asset Sale Proceeds”), the amount Alpha is required to
fund with respect to the Private Placement shall be reduced dollar-for-dollar by
the amount so received from the Asset Sale. Furthermore, the amount Alpha is
required to fund with respect to the Private Placement shall be increased
dollar-for-dollar by the amount of Undisclosed Liabilities and any liabilities
of Parent that may have resulted in the Net Cash to fall below zero based on the
final Net Cash Schedule provided to the Company by Parent



--------------------------------------------------------------------------------

at the Closing. “Undisclosed Liabilities” means the expenses and other
liabilities incurred by Parent (or the Company on behalf of Parent) with respect
to pre-Closing or Closing matters that were not included in the determination of
Net Cash for the Net Cash Schedule. By way of example, if on December 5, 2016,
the Company receives cash proceeds from the Asset Sale of $2.8 million, Alpha
would invest $1.2 million in the Private Placement, which would satisfy Alpha’s
obligations with respect to the Private Placement. If, however, in addition to
the $2.8 million in proceeds from the Asset Sale, the Company received invoices
on or before December 31, 2016 for $200,000 with respect to an Undisclosed
Liability and the Net Cash Schedule at Closing showed positive Net Cash of
$100,000, then Alpha would invest $1.3 million in the Private Placement
($4,000,000 - $2,800,000 + (200,000 – 100,000)). The amount Alpha is obligated
to fund in the Private Placement pursuant to this paragraph 5 is referred to as
the “Modified Funding Amount”.

Notwithstanding the foregoing, Alpha shall have no obligation to fund the
Modified Funding Amount if and only to the extent Parent, subsequent to the
Effective Time, raises equity from other sources that, when combined with the
Asset Sale Proceeds, aggregates at least $9.0 million (the “Threshold Amount”);
provided that if Parent so raises less than $9.0 million, Alpha’s obligation to
fund shall be the lesser of (i) the Modified Funding Amount and (ii) the
difference between the Threshold Amount and the amount actually raised (when
combined with the Asset Sale Proceeds); provided further that the Company may in
its sole discretion waive at any time Alpha’s obligations hereunder to fund the
Private Placement, in which case Alpha’s obligations hereunder shall be
terminated and of no further force and effect. By way of examples, if the Asset
Sale Proceeds are $2.7 million and the Modified Funding Amount is $1.3 million,
and (a) Parent raises $1.0 million in a public at-the-market offering, Alpha
shall be obligated to fund $1.3 million; (b) Parent raises $5.3 million in a
public at-the-market offering, Alpha shall be obligated to fund $1.0 million;
and (c) Parent raises $7.0 million in a public at-the-market offering, Alpha
shall have no obligation to fund the Private Placement. Alpha and the Company
shall enter into definitive transaction documents to memorialize Alpha’s
investment into Parent of the Modified Funding Amount based on documents
substantially similar to the Securities Exchange Agreement entered into by and
between the parties as of the Effective Time.

6. Alpha’s obligations pursuant to this Agreement are subject to the following
conditions being met:

a. the Closing of the Merger shall have occured; and

b. other conditions customary for a transaction of this type, including the
absence of any material adverse change with respect to the Parent or the Company
since the date hereof.

7. Upon the Closing, the Company covenants to maintain the registration of the
common stock of the Parent under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”) and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Parent after the date hereof pursuant to the
Exchange Act even if the Parent is not then subject to the reporting
requirements of the Exchange Act.



--------------------------------------------------------------------------------

8. No party hereto shall be permitted to assign its rights or obligations under
this Agreement without the prior written consent of the other party, except at
and after Closing, the Company may assign any or all of its rights and
obligations to Parent without the consent of Alpha. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.

9. This Agreement shall be governed by the laws of the State of New York,
without regard to principles of conflicts of laws. In the event of any
litigation hereunder, each party hereto agrees to consent to the exclusive
jurisdiction of the courts of the State of New York and of the United States
located in the County of New York.

10. This Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, of such parties regarding the subject
matter of this Agreement.

11. It is understood and agreed by the parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any party and each
non-breaching party shall be entitled to seek specific performance and
injunctive or other equitable relief (including attorneys’ fees and costs) as a
remedy for any such breach, without the necessity of proving the inadequacy of
money damages as a remedy. Each party hereby waives any requirement for the
security or posting of any bond in connection with such remedies. This Agreement
is not intended to, and does not, confer upon any other person any benefits,
rights or remedies.

12. This Agreement may not be modified or amended in any manner without the
prior written consent of all the parties hereto.

13. This Agreement may be executed and delivered in counterparts, which taken
together shall constitute one instrument, and may be executed and delivered by
facsimile and, as such, shall be treated as an original.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Please sign where indicated below to confirm your agreement to all of the
foregoing provisions.

 

Very truly yours, MICROBOT MEDICAL LTD. By:  

/s/ Harel Gadot

Name:   Harel Gadot Title:   Chairman and Chief Executive Officer

 

Agreed to and accepted this 18 day of November 2016: ALPHA CAPITAL ANSTALT By:  

/s/ Nicola Feuerstein

Name:   Nicola Feuerstein Title:   Director